Mr. Justice Boggs deliyebed the opinion of the Coubt. The judgment appealed from was for the value of a mare owned by appellee, which was killed by a train of the appellant company. One count in the declaration charged the animal was struck and killed in the city, of Charleston, by a train running at a higher rate of speed than was lawful under an ordinance of the city. The only matter in dispute under this charge was whether the public crossing upon which the mare was standing when she was struck was in the city limits. The train, or the greater portion of it, was in the city, but appellant contended the crossing was just ouside the limits. The evidence produced by the appellee, plaintiff below, showed the city had for many years maintained, worked and used for city purposes, the street of which this crossing was a part, and had such possession and control of the same as cities usually have of such public ways. Corporate limits, when, as here, only collaterally involved, may be prima facie considered as embracing all territory over which the city in fact exercised jurisdiction for city purposes. 5 Amer. & Eng. Corp. Cases, 326. In rebuttal of this prima facie case the appellant company sought to prove, and as we think did prove, the western boundary line of the city, as originally organized, was the western line of section ten, and that the crossing in question, and the street of which it was a part, were located on a strip of ground taken out of section nine, just outside of said limits. It, however, appeared from the same testimony the owner of said strip in section nine, in 1864, transferred it, or possession of it, in some way not disclosed, to the city, and that the city had since that time devoted it to municipal use as a street, and worked and maintained a street upon it. In such case the presumption is indulged that it was in some way legally annexed. Huff v. Lafayette, 106 Ind. 14. The presumption could of course arise only in favor of a municipality vested with power to extend its boundaries. We think the city of Champaign had requisite power in this respect. The statute authorizing the annexation of territory to a city, in force in 1864, was as follows: “ The boundaries of any city incorporated under this act may include one mile square and any tract of land adjoining laid off into town lots and duly recorded, as required by law, and any tract of land adjoining said city, with the consent of the owner thereof, within the limits of one-half mile from the boundaries of said city.” Scates, Treat & Blackwell Comp., page 200, Sec. 7; Purple Statute, 1856, Vol. 1, Chap. 25, Sec. 7; Gross Statute, 1869, Chap. 25, Sec. 27. The proof clearly shows the city, with the consent of the owner, entered into possession of the strip in 1864, and that it then in fact became a part of the city and has since so remained. Power to legally annex it existed, and the presumption is that power was properly exercised and the city boundaries extended accordingly. The city could not, by an ordinance purporting to define its boundary lines, disconnect territory legally annexed. That may only be accomplished by proceeding in compliance with the statute providing for such changes. Liability was alleged in other counts of the declaration upon other grounds, and many questions relative thereto are raised and argued in the brief. Counsel for appellant concede a prima facie case of negligence was made out under the count we have considered, if the crossing is in the city. There was nothing offered to rebut such prima facie liability. [Reference to other alleged errors is therefore unnecessary. The judgment must be and is affirmed.